Case 1:21-cv-04089-BMC Document 1-1 Filed 07/21/21 Page 1 of 20 PageID #: 5




                           EXHIBIT A
FILED: RICHMOND COUNTY CLERK 11/19/2020 09:09 AM                                                                                                                                     INDEX NO. 152171/2020
          Case
NYSCEF DOC. NO.1:21-cv-04089-BMC
                1                Document 1-1 Filed 07/21/21 Page RECEIVED
                                                                  2 of 20 PageID #: 611/19/2020
                                                                            NYSCEF:




                    SUPREME                   COURT                 OF THE              STATE         OF NEW                   YORK
                    COUNTY                   OF RICHMOND
                                                                                                                                                              Index         No.:
                    __                ........--------------------------------                                                     ------X

                    STANISLAW                        ROSZKO,

                                                                                                                                                              SUMMONS
                                                                                                    Plaintiff,

                                                                                                                                                              Plaintiffs             designate
                                                                       -against-
                                                                                                                                                              RICHMOND                           County           as the

                                                                                                                                                              place         of trial.
                    LOWE'S               HOME               CENTERS,                    LLC.,      LOWE'S
                    COMPANIES,                        INC.                                                                                                                    .                        .
                                                                                                                                                              The        basis       of venue          is:

                                                                                                                                                              plaintiff's            residence              in
                                                                                                    Defendant(s)
                                                                                                                                                              Richmond                County
                    ___________________________-..----------------------------------------X


               To        the    above-named                         Defendant:


                                You          are      hereby             •==-ed                   to answer              the    complaint                in   this       action,           and    to   serve            a copy

               of        your                                     if the        complaint            is    not        served        with          this                                to     serve          a notice             of
                                   answer,             or,                                                                                                    summons,
                                                                Plaintiffs'
               appearance                    on     the                             attorneys         within                           days          after       the        service          of    this          summons,
                                                                                                                       twenty
                exclusive              of     the                 of                      where       service          is made                                         upon        you       personally                 within
                                                      day                service,                                                           by    delivery
               the                                within          30     days       after        completion              of     service          where           service             is    made        in        any      other
                          state,       or,
               manner.                In      case         of     your        failure       to    appear         or      answer,            judgment              will       be      taken        against              you       by
               default          for     the       relief         demanded               in the    complaint.


               Dated:           Brooklyn,                 New          York
                                November                   16, 2020


                                                                                                                                      ...        /
                                                                                                                           ew     Green,          Esq.
                                                                                                                 GREEN            &     SZYMANSKI,                          LLP
                                                                                                                                                                 14th
                                                                                                                 195      Montague               Street,                    Street

                                                                                                                 Brooklyn,            NY         11201

                                                                                                                 (718)         872-9292


               TO:              LOWE'S                HOME               CENTERS,                 LLC.,       via      Secretary             of State


                                LOWE'S                COMPANIES,                         INC.,      1000         Lowe's          Blvd.,          Mooresville,                 NC          28117




                                                                                                  1 of 7
FILED: RICHMOND COUNTY CLERK 11/19/2020 09:09 AM                                                                                                                      INDEX NO. 152171/2020
          Case
NYSCEF DOC. NO.1:21-cv-04089-BMC
                1                Document 1-1 Filed 07/21/21 Page RECEIVED
                                                                  3 of 20 PageID #: 711/19/2020
                                                                            NYSCEF:



               SUPREME                COURT               OF THE               STATE            OF NEW               YORK
              COUNTY                OF RICHMOND
              ----------------------------------------------------------------------X
               STANISLAW                    ROSZKO,


                                                                                            Plaintiff,                                                        Index     No.:


                                                             -against-
                                                                                                                                                              COMPLAINT

               LOWE'S              HOME            CENTERS,                    LLC,       and      LOWE'S
               COMPANIES,                       INC.



                                                                                            Defendant(s).
               ----------------------------------------------------------------------X

                             Plaintiff,          STANISLAW                       ROSZKO,                 by    his   attorney,          GREEN         & SZYMANSKI,                          LLP,


               complaining                of the        defendant(s),              LOWE'S                HOME          CENTERS,               LLC,       and     LOWE'S


               COMPANIES,                       INC.,      respectfully               alleges,       upon        information            and    belief:


                                                                                                   THE         PARTIES


                             1.             The         plaintiff,            STANISLAW                       ROSZKO,            is   a resident         of    the     State        of     New          York,


               County         of Richmond.


                             2.             That         at all       times      herein       mentioned,             Defendant,           LOWE'S              HOME          CENTERS,                         LLC


              is    and     has      been        a domestic               corporation              duly        organized          and    existing        under        and      by        virtue         of    the


               laws       of the     State        of New             York.


                             3.             That         at all        times       herein        mentioned,             the      Defendant           LOWE'S            HOME               CENTERS,


              LLC,         is and         has     been       a foreign             corporation,               duly    authorized         to    do    business          in the        State        of         New


              York.


                            4.              That         at all       times        herein        mentioned,             Defendant,            LOWE'S            COMPANIES,                         INC.         is



              and     has     been        a domestic                 corporation            duly     organized             and    existing      under         and     by    virtue         of     the        laws



              of the       State     of New             York.




                                                                                                                 2




                                                                                            2 of 7
FILED: RICHMOND COUNTY CLERK 11/19/2020 09:09 AM                                                                                                                   INDEX NO. 152171/2020
          Case
NYSCEF DOC. NO.1:21-cv-04089-BMC
                1                Document 1-1 Filed 07/21/21 Page RECEIVED
                                                                  4 of 20 PageID #: 811/19/2020
                                                                            NYSCEF:




                            5.              That         at all     times         herein      mentioned,             the      Defendant             LOWE'S            COMPANIES,             INC.,


               is and     has been             a foreign           corporation,             duly      authorized             to do business              in the     State     of New     York.



                            6.              That         this     action         is being       commenced                within      the     time      allowed        by    law.



                                                                                   THE       UNDERLYING                           FACTS


                            7.              That         at all     times         herein        mentioned,            the      Defendant,            LOWE'S              HOME         CENTERS,



               LLC.,       owned           the        premises,            and     appurtenances,                 fixtures        thereto        located         at 2171       Forest    Avenue,


               Staten      Island,         NY         10303        ("hereinafter             the     premises").


                            7.              That         at all     times         herein        mentioned,            the      Defendant,            LOWE'S              HOME         CENTERS,


               LLC       operated          the        premises        located          at 2171        Forest        Avenue,          Staten         Island,      NY      10303.


                            8.              That         at all     times         herein        mentioned,           the      Defendant,             LOWE'S              HOME         CENTERS,


               LLC       managed            the       premises         located            at 2171      Forest       Avenue,           Staten        Island,      NY      10303.


                            9.              That         at all     times         herein        mentioned,            the      Defendant            LOWE'S               HOME         CENTERS,


               LLC       controlled             the     premises           located         at 2171      Forest        Avenue,          Staten         Island,      NY       10303.


                            10.             That         at all     times         herein      mentioned,             the      Defendant,            LOWE'S               HOME         CENTERS,


               LLC       maintained              the     premises           located         at 2171       Forest         Avenue,           Staten      Island,      NY       10303.


                            11.             That         at all     times         herein      mentioned,             the      Defendant,            LOWE'S               HOME         CENTERS,

               LLC       repaired         the     premises            at 2171          Forest       Avenue,          Staten        Island,     NY       10303.


                            12.             That        at all     times         herein      mentioned,            the       Defendant,          LOWE'S             COMPANIES,              INC.,


               owned       the         premises,           and      appurtenances,                 fixtures        thereto         located       at 2171          Forest      Avenue,      Staten


               Island,     NY          10303          ("hereinafter              the   premises").


                            13.            That         at all     times         herein      mentioned,             the      Defendant,             LOWE'S                                  INC.
                                                                                                                                                                     COMPANIES,

               operated          the    premises            located         at 2171         Forest      Avenue,             Staten     Island,        NY        10303.




                                                                                                              3




                                                                                           3 of 7
FILED: RICHMOND COUNTY CLERK 11/19/2020 09:09 AM                                                                                                                                   INDEX NO. 152171/2020
          Case
NYSCEF DOC. NO.1:21-cv-04089-BMC
                1                Document 1-1 Filed 07/21/21 Page RECEIVED
                                                                  5 of 20 PageID #: 911/19/2020
                                                                            NYSCEF:




                             14.            That         at all     times        herein           mentioned,                    the     Defendant,               LOWE'S               COMPANIES,                         INC.



               managed          the      premises              located          at 2171          Forest        Avenue,                  Staten        Island,         NY       10303.


                             15.            That         at all     times            herein       mentioned,                    the     Defendant                LOWE'S              COMPANIES,                          INC.


               controlled          the      premises            located          at 2171             Forest     Avenue,                  Staten           Island,       NY        10303.


                             16.             That        at all     times        herein           mentioned,                    the     Defendant,               LOWE'S              COMPANIES,                        INC.


               maintained             the    premises              located           at 2171          Forest         Avenue,                 Staten         Island,      NY        10303.


                             17.             That        at all     times        herein           mentioned,                    the     Defendant,               LOWE'S              COMPANIES,                        INC.


               repaired       the      premises             at 2171            Forest         Avenue,          Staten             Island,            NY      10303.


                             18.              On        August           7,     2020,          and     at all        times             herein         mentioned                Plaintiff,          STANISLAW


               ROSZKO,                was         a lawfully             upon          the      aforesaid            premises                 located          at     2171        Forest          Avenue,           Staten



               Island,       NY       10303.


                             19.             On          August            7,         2020,          and       at         all         times          herein           mentioned,                  while          Plaintiff


               STANISLAW                      ROSZKO                 was        lawfully             about          the         aforesaid            premises,            he      was       caused          to     sustain


               serious       and      permanent                injuries         as a result            of a dangerous                         and     defective           condition             of premises.


                             20.             That        the      above         mentioned              occurrence,                     and     the     results         thereof,          were       caused          by       the


                                                                                                                                                               Defendants'
               carelessness                 and        negligence                of      the      defendants,                     and/or             said                                   agents,          servants,


               employees              and/or           licensees          in    the      ownership,                 operation,                management,                  supervision,               maintenance


               and    control         of the           aforesaid          premises.


                             21.             Among             other       things,           defendants,              through                their     agents,          servants,           and     or employees,


               was        careless           and         negligent              in      their        ownership,                    operation,                control,           care,        custody,              charge,


               supervision,              management,                   repair         and       maintenance                     of the        aforesaid          premises;              in causing,              creating,


               permitting,            and         or    allowing              a dangerous,                 hazardous,                  defective,             and       unsafe          condition           upon          said




                                                                                                                      4




                                                                                                4 of 7
FILED: RICHMOND COUNTY CLERK 11/19/2020 09:09 AM                                                                                                                                                       INDEX NO. 152171/2020
         Case
NYSCEF DOC. NO.1:21-cv-04089-BMC
                 1               Document 1-1 Filed 07/21/21 Page 6RECEIVED
                                                                    of 20 PageID #: 1011/19/2020
                                                                            NYSCEF:




                premises;                in failing              to undertake                     proper          and/or           adequate                    safety        studies,            surveys           or inspections;                     in



                failing           to    provide              plaintiff           with         reasonably                    safe        condition                    on     the        subject         premises;                in    failing          to



                properly               operate            the     aforementioned                           premises;               in negligently                         causing          plaintiff          to be injured                    while


                he      was       lawfully                at the          subject            premises;                 in    failing           to    repair             dangerous                condition               of    the        premises


                prior        to    the        accident,              despite          prior          notice           of     the       same,             including;               in     failing       to     avoid            the     aforesaid


                accident           which             was        foreseeable;                 and         the     defendant               was         otherwise                  reckless,           careless              and        negligent.


                                                                                                         defendants'
                                  22.                As      a      result        of     the                                           carelessness                       and          negligence,                 the        plaintiff           was


                caused            to     suffer            severe          and        permanent                   personal              injuries;                   plaintiff           required             emergency                    hospital


                and       medical              care         and        attention;             plaintiff            was         required                  to     undergo            x-rays,          MRI            and/or            CT        scans,


                as well           as other                medical            care       and                                   plaintiff              sustained                  severe        pain          and      suffering;                 upon
                                                                                                     treatment;


                information                   and         belief,         plaintiff           will         require           future          medical                 care       and       attention;           plaintiff              has       been


                unable            to     attend            to       his    work         and/or                usual         duties;           plaintiff                has        become            substantially                     disabled;


                plaintiff              has          been         otherwise              damaged;                      all     of       which              damages                 are       permanent                    in      nature           and



                continuing                   into     the       future.


                                  23.                That         no       negligence                    on      the        part       of      the            Plaintiff           contributed                 to     the         occurrence


                alleged           herein            in any          manner            whatsoever.


                                  24.                That         by      reason             of      the        foregoing,                  Plaintiff,                STANISLAW                         ROSZKO,                      has        been


                damaged                 in     a substantial                  amount                to     be     determined                   by         the        Supreme              Court         of     the        State           of    New


               York          which             amount               exceeds            the        jurisdictional                   limits           of        all    lower         courts          which           might             otherwise


               have         jurisdiction                  thereof.




                                                                                                                                   5




                                                                                                          5 of 7
FILED: RICHMOND COUNTY CLERK 11/19/2020 09:09 AM                                                                                          INDEX NO. 152171/2020
         Case
NYSCEF DOC. NO.1:21-cv-04089-BMC
                 1               Document 1-1 Filed 07/21/21 Page 7RECEIVED
                                                                    of 20 PageID #: 1111/19/2020
                                                                            NYSCEF:




                          WHEREFORE,             the    plaintiff      demands         judgment          against        the     defendant(s)       in    a substantial


               amount      to be determined        by   the   Supreme         Court        of the     State    of New         York        which   amount           exceeds


               the jurisdictional     limits   of all    lower      courts,    which        might       otherwise        have      jurisdiction         thereof.


               Dated:     Brooklyn,    New     York
                          November      16, 2020




                                                                                 Yours,




                                                                                 Andrew             Green,     Esq.
                                                                                 GREEN              & SZYMANSKI,                   LLP
                                                                                                                          14*
                                                                                 195       Montague           Street,             Floor

                                                                                 Brooklyn,            NY      11201

                                                                                 (718)       872-9292




                                                                                       6




                                                                     6 of 7
FILED: RICHMOND COUNTY CLERK 11/19/2020 09:09 AM                                                                        INDEX NO. 152171/2020
         Case
NYSCEF DOC. NO.1:21-cv-04089-BMC
                 1               Document 1-1 Filed 07/21/21 Page 8RECEIVED
                                                                    of 20 PageID #: 1211/19/2020
                                                                            NYSCEF:




                                                       GREEN              & SZYMANSKI,             LLP




                                                                           Index     No.


               SUPREME      COURT     OF THE         STATE        OF NEW             YORK
               COUNTY    OF RICHMOND




                STANISLAW      ROSZKO,


                                                                  Plaintiff,


                                        -against-



                LOWE'S      HOME    CENTERS,         LLC     and      LOWE'S          COMPANIES,               INC..,




                                                                  Defendant(s).




                                                         SUMMONS               and   COMPLAINT




                                                       GREEN          &    SZYMANSKI,             LLP.
                                                      Attorneys               for     Plaintiff
                                               195     Montague                                14**    Floor
                                                                             Street,
                                                      Brooklyn,              New     York        11201
                                                                   (718)         872-9292




                                                             7 of 7
FILED: RICHMOND COUNTY CLERK 12/28/2020 04:24 PM                                              INDEX NO. 152171/2020
NYSCEF DOC.Case
            NO. 1:21-cv-04089-BMC
                3                 Document 1-1 Filed 07/21/21 Page 9 of 20 PageID
                                                                     RECEIVED     #: 13 12/28/2020
                                                                               NYSCEF:




          STATE OF NEW YORK
          SUPREME COURT : COUNTY OF RICHMOND

          STANISLAW ROSZKO,
                                                                       ANSWER
                                               Plaintiff,
          v.                                                           Index No.: 152171/2020

          LOWE’S HOME CENTERS, LLC and
          LOWE’S COMPANIES, INC.

                                               Defendants.

                 Defendant, Lowe’s Home Centers, LLC (incorrectly sued as “Lowe’s Home Centers,

          LLC and Lowe’s Companies, Inc.”) (“Lowe’s”), by its attorneys, Goldberg Segalla LLP, for its

          Answer to the plaintiff’s Complaint, responds as follows, upon information and belief:

                 1.      Lowe’s denies having knowledge or information sufficient to form a belief as to

          the allegations contained in paragraph 1 of the Complaint.

                 2.      Lowe’s denies the allegations contained in paragraph 2 of the Complaint.

                 3.      In response to paragraph 3 of the Complaint, Lowe’s states that Lowe’s Home

          Centers, LLC was and is a foreign limited liability company organized and existing under and by

          virtue of the laws of the State of North Carolina, with its principal place of business located at

          1000 Lowe’s Boulevard, Mooresville, North Carolina, and denies the remaining allegations

          contained in paragraph 3 of the Complaint.

                 4.      Lowe’s denies the allegations contained in paragraph 4 of the Complaint.

                 5.      In response to paragraph 5 of the Complaint, Lowe’s states that Lowe’s Home

          Centers, LLC was and is a foreign limited liability company organized and existing under and by

          virtue of the laws of the State of North Carolina, with its principal place of business located at

          1000 Lowe’s Boulevard, Mooresville, North Carolina, and denies the remaining allegations

          contained in paragraph 5 of the Complaint.




                                                       1 of 6
FILED: RICHMOND COUNTY CLERK 12/28/2020 04:24 PM                                           INDEX NO. 152171/2020
          Case
NYSCEF DOC. NO. 1:21-cv-04089-BMC
                 3                Document 1-1 Filed 07/21/21 Page 10 RECEIVED
                                                                      of 20 PageID #: 1412/28/2020
                                                                               NYSCEF:




                 6.     Paragraph 6 of the Complaint calls for a legal conclusion to which no response is

          required. To the extent that a response is required, Lowe’s denied the allegations contained in

          paragraph 6 of the Complaint.

                 7.     Lowe’s denies the allegations contained in paragraph 7 of the Complaint.

                 7.     In response to the second paragraph numbered “7” in the Complaint, Lowe’s

          admits that Lowe’s operated a home improvement retail store on the premises located at 2171

          Forest Avenue, Staten Island, New York 10303, and denies any remaining allegations contained

          within the second paragraph numbered “7” in the Complaint.

                 8.     Lowe’s denies the allegations contained in paragraph 8 of the Complaint.

                 9.     Lowe’s denies the allegations contained in paragraph 9 of the Complaint.

                 10.    Lowe’s denies the allegations contained in paragraph 10 of the Complaint.

                 11.    Lowe’s denies the allegations contained in paragraph 11 of the Complaint.

                 12.    Lowe’s denies the allegations contained in paragraph 12 of the Complaint.

                 13.    Lowe’s denies the allegations contained in paragraph 13 of the Complaint.

                 14.    Lowe’s denies the allegations contained in paragraph 14 of the Complaint.

                 15.    Lowe’s denies the allegations contained in paragraph 15 of the Complaint.

                 16.    Lowe’s denies the allegations contained in paragraph 16 of the Complaint.

                 17.    Lowe’s denies the allegations contained in paragraph 17 of the Complaint.

                 18.    Lowe’s denies having knowledge or information sufficient to form a belief as to

          the allegations contained in paragraph 18 of the Complaint.

                 19.    Lowe’s denies the allegations contained in paragraph 19 of the Complaint.

                 20.    Lowe’s denies the allegations contained in paragraph 20 of the Complaint.

                 21.    Lowe’s denies the allegations contained in paragraph 21 of the Complaint.



                                                         2


                                                      2 of 6
FILED: RICHMOND COUNTY CLERK 12/28/2020 04:24 PM                                                 INDEX NO. 152171/2020
          Case
NYSCEF DOC. NO. 1:21-cv-04089-BMC
                 3                Document 1-1 Filed 07/21/21 Page 11 RECEIVED
                                                                      of 20 PageID #: 1512/28/2020
                                                                               NYSCEF:




                 22.     Lowe’s denies the allegations contained in paragraph 22 of the Complaint.

                 23.     Lowe’s denies the allegations contained in paragraph 23 of the Complaint.

                 24.     Lowe’s denies the allegations contained in paragraph 24 of the Complaint.

                 25.     Lowe’s denies each and every other allegation of the Complaint not hereinbefore

          specifically admitted, denied, or otherwise controverted.

               AS AND FOR A FIRST SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                        LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                 26.     The injuries and/or damages alleged in the Complaint were caused in whole or in

          part by the culpable conduct, want of care, and assumption of risk on the part of the plaintiff, and

          without negligence, fault, or want of care on the part of Lowe’s.

                    AS AND FOR A SECOND SEPARATE AND COMPLETE AFFIRMATIVE
                     DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                 27.     If Lowe’s is found liable to the plaintiff, its responsibility for the accident is less

          than fifty-one percent (51%) of the total liability assigned to all persons liable and, therefore, any

          recovery by the plaintiff for non-economic loss against Lowe’s should be limited to its

          percentage of liability.

               AS AND FOR A THIRD SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                        LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                 28.     The Complaint fails to state a cause of action against Lowe’s.

                    AS AND FOR A FOURTH SEPARATE AND COMPLETE AFFIRMATIVE
                     DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                 29.     The plaintiff’s injuries, if any, were caused in whole or in part by a person or

          persons who are not within the control of Lowe’s.




                                                            3


                                                         3 of 6
FILED: RICHMOND COUNTY CLERK 12/28/2020 04:24 PM                                                INDEX NO. 152171/2020
          Case
NYSCEF DOC. NO. 1:21-cv-04089-BMC
                 3                Document 1-1 Filed 07/21/21 Page 12 RECEIVED
                                                                      of 20 PageID #: 1612/28/2020
                                                                               NYSCEF:




               AS AND FOR A FIFTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                        LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                 30.     That pursuant to CPLR §4545 and other applicable sections of the CPLR, Lowe’s

          is entitled to a set off against the amount of any verdict of any monies collected from a collateral

          source of payment.

               AS AND FOR A SIXTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                        LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                 31.     Plaintiff failed to mitigate his alleged damages.

                     AS AND FOR A SEVENTH SEPARATE AND COMPLETE AFFIRMATIVE
                      DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                 32.     The underlying incident and alleged resulting injuries were not proximately

         caused by any action or inaction of Lowe’s.

                     AS AND FOR AN EIGHTH SEPARATE AND COMPLETE AFFIRMATIVE
                      DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                 33.     Plaintiff was the sole proximate cause of the alleged incident and his alleged

         injuries.

              AS AND FOR A NINTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                       LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                 34.     In the event the Plaintiff seeks to recover a verdict or judgment against Lowe’s,

         then said verdict or judgment must exclude or be reduced by those amounts which have been, or

         will with reasonable certainty replace or indemnify the plaintiff, in whole or in part, for any past

         or future medical costs, health care, life care, or other economic loss or the benefit that is offered

         or provided under or in connection with the Patient Protection and Affordable Care Act.




                                                           4


                                                        4 of 6
FILED: RICHMOND COUNTY CLERK 12/28/2020 04:24 PM                                                  INDEX NO. 152171/2020
          Case
NYSCEF DOC. NO. 1:21-cv-04089-BMC
                 3                Document 1-1 Filed 07/21/21 Page 13 RECEIVED
                                                                      of 20 PageID #: 1712/28/2020
                                                                               NYSCEF:




                        AS AND FOR A TENTH SEPARATE AND COMPLETE AFFIRMATIVE
                        DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  35.     If the plaintiff receives or has received sums of money in settlement of the claims

          asserted herein, Lowe’s is entitled to the protection, provisions, and limitations of Section 15-108

          of the General Obligations Law of the State of New York in reducing the claim of the plaintiff

          against Lowe’s by the amount stipulated in the Release, the amount of consideration paid for it

          or the amount of the released defendants’ equitable share of the damages, whichever is the

          greatest.

                 AS AND FOR AN ELEVENTH SEPARATE AND COMPLETE AFFIRMATIVE
                    DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  36.     Any risks and dangers at the time and place set forth as the location of the

          happening of the incident as alleged in the Complaint were open, obvious, and apparent.

                      AS AND FOR A TWELFTH SEPARATE AND COMPLETE AFFIRMATIVE
                       DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  37.     Any alleged injuries and/or expenses resulted from the pre-existing and/or

          unrelated medical conditions, injuries, or illnesses of the Plaintiff.

                 AS AND FOR A THIRTEENTH SEPARATE AND COMPLETE AFFIRMATIVE
                    DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  38.     Lowe’s reserves the right to amend this Answer and to add any applicable

          affirmative defenses after it has had the opportunity to discovery all facts relevant to this action.

                  WHEREFORE, Lowe’s demands judgment as follows:

                          a.     Dismissing plaintiff’s Complaint, or

                          b.     Reducing plaintiff’s recovery in the proportion to which the plaintiff’s

          culpable conduct, assumption of risk, and want of care bears to the culpable conduct which

          caused the plaintiff’s damages;



                                                             5


                                                         5 of 6
FILED: RICHMOND COUNTY CLERK 12/28/2020 04:24 PM                                               INDEX NO. 152171/2020
          Case
NYSCEF DOC. NO. 1:21-cv-04089-BMC
                 3                Document 1-1 Filed 07/21/21 Page 14 RECEIVED
                                                                      of 20 PageID #: 1812/28/2020
                                                                               NYSCEF:




                         c.      Limiting plaintiff’s recovery for non-economic loss against Lowe’s to the

          percentage of responsibility attributed to Lowe’s, if that percentage is less than fifty-one percent

          (51%), and

                         d.      Such other and further relief as to this Court may seem just, proper, and

          equitable together with the costs and disbursements of this action.


          Dated: Buffalo, New York
                 December 28, 2020

                                                               GOLDBERG SEGALLA LLP




                                                               Kenneth L. Bostick, Jr., Esq.
                                                               Attorney for Defendants
                                                               Lowe’s Home Centers, LLC
                                                               665 Main Street
                                                               Buffalo, New York 14203
                                                               (716) 566-5400

          TO:    Andrew Green, Esq.
                 Green & Szymnski, LLP
                 Attorneys for Plaintiff
                 195 Montague Street, 14th Floor
                 Brooklyn, New York 11201
                 (718) 872-9292




                                                           6


                                                        6 of 6
FILED: RICHMOND COUNTY CLERK 01/04/2021 01:42 PM                                                                                                                INDEX NO. 152171/2020
         Case
NYSCEF DOC.   1:21-cv-04089-BMC
            NO. 4               Document 1-1 Filed 07/21/21 Page 15 of 20 PageID
                                                                  RECEIVED       #: 19
                                                                            NYSCEF:  01/04/2021




            SUPREME                 COURT             OF THE            STATE          OF      NIiW         Y ORK
            COUNTY               OF RICHMOND
            -------------------------------------------------------------------X
            STANISLAW                    ROSZKO,


                                                                                     PlaintilT(s),
                                                                                                                                            REOUEST                FOR    A
                                                                                                                                            PRELIMINARY
                                                                                                                                            CONFERENCE
                               -against-

                                                                                                                                            Index       No.:      152171/20

            LOWE'S             HOME            CENTERS,                 LLC.,
            LOWE'S             COMPANIES,                       INC.                                                                        JSC



                                                                                     Defendant(s).
            ---------------------------------------------------------------------X
                           The     undersigned               requests          a preliminary               conference         to manage          discovery         between

            the    parties.



                           The      nature       of the       action       is personal           injury.



                           The      names         and     telephone            numbers         of all       attorneys       appearing          in the    action      are as

                           follows:



            Plaintiff                                                                    Defendant(s):

            Green         &    Szymanski,               LLP.
                                                                                         Goldberg            Segalla,       LLP
                                                         14th
             195     Montague              Street,               F1                      665     Main         Street
            Brooklyn,            NY       11201                                          Buffalo.          NY     14203

            (718)       872-9292                                                                     566-5400
                                                                                         (716)




            Dated:             Brooklyn,             New       York

                               January         4, 2021




                                                                                                                  Yours,            .,




                                                                                                                 Aindrew          Green,      Esq.

                                                                                                                  GREEN           & SZYMANSKI,                     LLP

                                                                                                                  Attorneys         for    Plaintiff
                                                                                                                                                         14th
                                                                                                                  195      Montague          Street,

                                                                                                                  Brooklyn,         NY       11201

                                                                                                                  (718)      872-9292




                                                                                          1 of 1
FILED: RICHMOND COUNTY CLERK 01/04/2021 01:42 PM                                                                                                             INDEX NO. 152171/2020
          Case
NYSCEF DOC. NO. 1:21-cv-04089-BMC
                 5                Document 1-1 Filed 07/21/21 Page 16 RECEIVED
                                                                      of 20 PageID #: 2001/04/2021
                                                                               NYSCEF:
                                                                                                                                                                                   Sªg'g°
                                           REQUEST               FOR       JUDICIAL               INTERVENTION                                                             (re

                                                       Richmond      Supreme     COURT, COUNTY OF Richmond

                                   Index   No:   152171/2020                                      Date Index      Issued:           11/19/2020                         For Court    Use Only:

 CAI               [[[r[E‡r   ti                                                                                                                 iqer sheet.               IAS Entry Date

  STANISLAW           ROSZKO

                                                                                                                                                                           Judge Assigned

                                                                                                                                           P!      '     titioner(s)
 -against-

  LOWE'S      HOME CENTERS,            LLC, LOWE'S COMPANIES,            INC
                                                                                                                                                                            RJIFiled Date




                                                                                      spej;jfyarhere indicated.
  COMMERCIAL                                                                                       MATRIMONIAL
                                                                                                    O       Contested
  O BusinessEntity (includes corporations, nartnerchips, LLCs,LLPs,etc.)
                                                                                                            NOTE: If there are children under the age of 18, complete and attach the
        Contract                                                                                            MATR1MONDALRJRAddendum (UCS-84OM).
  O Insurance(where insurance company is a party, except arbitration)                                                            .    .
                                                                                                            For UncontestedMãtñmo;;;ofactions, use the UncontestedDivorce RJ1(UD-13).
  O UCC(includes sales and negotiable instmmer.ts)
  O Other Commercial(specify):
                                                                                                | TORTS
 NOTE: For CommercialDivision assignment requests pursuant to 22 NYCRR202.70(d),
 complete and attach the COMMERCRALDEV151ON    RJRADDENDUM (UCS-84OC).                             O Asbestos
                                                                                                   O Child Victims Act
  REAL PROPERTY:              Specify how many properties the application includes:

  O Condemnation                                                                                   O Medical,Dental, or Podiatric Malpractice
  O Mortgage Foreclosure(specify): O ‰aidesdiai                      O   Commercial                O Motor Vehicle
         Property Address:                                                                         O ProductsLiability (specify):
                                                                                                       Other Negligence(specify):       PremisesLiability
        NOTE: For Mortgage Foreclosureactions involving a one to four-family, owner-
        occupied residential property or owner-occupiedcondominium, complete and                   O Other ProfessionalMalpractice (specify):
        attach the FORECLOSURERJRADDENDUM (UCS-84OF).
                                                                                                   O Other Tort (specify):
  O Tax Certiorari - Section:                      Block:                Lot:
  O Tax Foreclosure                                                                             | SPECIAL PROCEEDINGS
  O Other Real Property (specify):                                                                 O CPLRArticle 75 (Arbitration) [see NOTE in COMMERCIALsection]
  OTHER MATTERS
                                                                                                   O CPLRArticle 78 (Body or Officer)
                                                                                                   O Election Law
  O     Certificate of Incorporatioru/i)¡amúlui;ùn [see NOTE in COMMERCIALsection]                 O Extreme Risk ProtectionOrder
  O     Emergency MedicalTreatment                                                                 O MHLArticle 9.60 (Kendra's Law)
  O     HabeasCorpus                                                                               O MHLArticle 10 (Sex Offender Confinement-initial)
  O     LocalCourt Appeal                                                                          O MHLArticle 10 (Sex Offender Confinement-Review)
  O     Mechanic'sLien                                                                             O MHLArticle 81 (Guardianship)
  O     NameChange                                                                                 O Other Mental Hygiene (specify):    __
  O     Pistol Permit Revocation Hearing                                                           O Other Special Proceeding(specify):
  O     Saleor Financeof Religious/Not-for-ProfitProperty
  O     Other (specify):
 STATUS       OF ACTION            OR PROCEEDING:    AnswerYESor NOfor every question and enter additional information where indicated.
                                                                              YES NO
       Hasa summons and complaint or summonswith notice been filed?                   O             If yes, date filed:    11/19/2020
       Hasa summons and complaint or summonswith notice been served?                             O               If yes, date served:     11/25/2020
       Is this action/proceeding being filed post-j• a-nann                                                      If yes, judgment date:

  NATURE        OF JUDICIAL          INTERVENTION:            Checkone box only and enter additional i-fo=t!on    where indicated.
 O     Infant's Compromise
 O     Extreme Risk ProtectionOrder Application
 O     Note of Issue/Certificateof Readiness
 O     Notice of Medical, Dental, or Podiatric Malpractice       Date Issuejoined:

       Notice of Motion                                          Relief Requested:                                                                          Return Date:
 O
       Notice of Petition                                        Relief Requested:                                                                          Return Date:
 O
       Order to ShowCause                                        Relief Requested:                                                                          Return Date:
 O
       Other Ex ParteApplication                                 Relief Requested:
 O
 O     PoorPersonApplication
       Requestfor Preliminary Cen5arence
 O     ResidentialMortgage ForeclosureSettlement Conference
 O     Writ of HabeasCorpus
 O     Other (specify):




                                                                                           1 of 2
FILED: RICHMOND COUNTY CLERK 01/04/2021 01:42 PM                                                                                                  INDEX NO. 152171/2020
          Case
NYSCEF DOC. NO. 1:21-cv-04089-BMC
                 5                Document 1-1 Filed 07/21/21 Page 17 RECEIVED
                                                                      of 20 PageID #: 2101/04/2021
                                                                               NYSCEF:

 RELATED CASES:                List any related actions. For Matrimonial cases, list any related criminal or Family Court cases. If none, leave blank. If additional space
                               is required, complete and attach the RJI Addendum (UCS-840A).
 Case Title                           Index/Case Number                Court                              Judge (if assigned)                 Relationship to instant case




 PARTIES:                      For parties without an attorney, check the "Un-Rep" box and enter the party's address, phone number and email in the space
                               provided. If additional space is required, complete and attach the RJI Addendum (UCS-840A).
           Parties                                        Attorneys and/or Unrepresented Litigants                                      Issue Joined            Insurance
  Un-
  Rep      List parties in same order as listed in the    For represented parties, provide attorney's name, firm name, address, phone   For each defendant,     For each defendant,
           caption and indicate roles (e.g., plaintiff,   and email. For unrepresented parties, provide party's address, phone and      indicate if issue has   indicate insurance
           defendant; 3rd party plaintiff, etc.)          email.                                                                        been joined.            carrier, if applicable.

           Name: ROSZKO, STANISLAW
   ☐                                                      ANDREW GREEN, Green & Szymanski, LLP, 195 Montague
                                                          Street, 14th Floor , BROOKLYN, NY 11201, 718-872-9292,                        ☒ YES ☐ NO
           Role(s): Plaintiff/Petitioner                  ag21000@gmail.com

           Name: LOWE'S HOME CENTERS,
   ☐       LLC
                                                          KENNETH BOSTICK JR., Goldberg Segalla LLP, 665 Main St
                                                          , Buffalo, NY 14203, kbostick@goldbergsegalla.com                             ☒ YES ☐ NO
           Role(s): Defendant/Respondent

           Name: LOWE'S COMPANIES, INC
   ☐                                                      KENNETH BOSTICK JR., Goldberg Segalla LLP, 665 Main St
                                                          , Buffalo, NY 14203, kbostick@goldbergsegalla.com                             ☒ YES ☐ NO
           Role(s): Defendant/Respondent

           Name:
   ☐                                                                                                                                    ☐ YES ☐ NO
           Role(s):

           Name:
   ☐                                                                                                                                    ☐ YES ☐ NO
           Role(s):

           Name:
   ☐                                                                                                                                    ☐ YES ☐ NO
           Role(s):

           Name:
   ☐                                                                                                                                    ☐ YES ☐ NO
           Role(s):

           Name:
   ☐                                                                                                                                    ☐ YES ☐ NO
           Role(s):

           Name:
   ☐                                                                                                                                    ☐ YES ☐ NO
           Role(s):

           Name:
   ☐                                                                                                                                    ☐ YES ☐ NO
           Role(s):


   I AFFIRM UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR
     PROCEEDINGS, EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION BEEN PREVIOUSLY FILED IN THIS
                                                ACTION OR PROCEEDING.

  Dated:      01/04/2021                                                                                                   ANDREW GREEN
                                                                                                                                 Signature

                                          2934776                                                                          ANDREW GREEN
                           Attorney Registration Number                                                                         Print Name
                                                                           This form was generated by NYSCEF




                                                                                     2 of 2
FILED: RICHMOND COUNTY CLERK 01/04/2021 03:21 PM                                    INDEX NO. 152171/2020
          Case
NYSCEF DOC. NO. 1:21-cv-04089-BMC
                 6                Document 1-1 Filed 07/21/21 Page 18 RECEIVED
                                                                      of 20 PageID #: 2201/04/2021
                                                                               NYSCEF:

   SUPREME COURT OF THE STATE OF NEW YORK
   COUNTY OF RICHMOND
   JUDGE DIDOMENICO, CATHERINE M




                                                                      Index No.   152171/2020
    STANISLAW ROSZKO


    - v. -


    LOWE'S HOME CENTERS, LLC et al




                                         COURT NOTICE


   A preliminary conference, in the above caption action, is scheduled to be held by
   telephone with the Honorable Catherine M. DiDomenico, on February 18, 2021 at 11:30
   A.M. Counsel is directed to call chambers at 718-675-7880. After all counsel are on the
   line, the case will be conferenced. If there are any questions, please email Mr. Dale, at
   KDale@nycourts.gov




   DATED 01/04/2021                                FILED By Robert Volpe




                                          Page 1 of 1

                                              1 of 1
                                INDEX NO. 152171/2020
 FILED: RICHMOND COUNTY CLERK 02/19/2021     09:38 AM
1:21-cv-04089-BMC
  NYSCEF DOC. NO. 8 Document 1-1 Filed 07/21/21 Page 19 02/19/2021
                                       RECEIVED NYSCEF: of 20 PageID




                              1 of 1
                                INDEX NO. 152171/2020
 FILED: RICHMOND COUNTY CLERK 05/27/2021     02:44 PM
1:21-cv-04089-BMC
  NYSCEF DOC. NO. 10Document 1-1 Filed 07/21/21 Page 20 05/27/2021
                                       RECEIVED NYSCEF: of 20 PageID




                              1 of 1
